FILED
                              NOT FOR PUBLICATION                           NOV 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



JUAN ENRIQUEZ GARCIA, a.k.a. Juan                No. 11-70128
Gabriel Garcia,
                                                 Agency No. A091-743-506
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 13, 2012**

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Juan Enriquez Garcia, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing an immigration

judge’s denial of his motion to reopen alleging ineffective assistance of counsel.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a motion to reopen and review de novo due process claims. Mohammed

v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for

review.

      The agency did not abuse its discretion in denying Garcia’s motion to reopen

on the ground that his prior counsel’s decision to withdraw Garcia’s applications

for relief and accept voluntary departure constituted a tactical decision. See

Magallanes-Damian v. INS, 783 F.2d 931, 934 (9th Cir. 1986) (concluding that

attorney’s tactical decision did not constitute ineffective assistance of counsel).

      PETITION FOR DENIED.




                                           2                                     11-70128